Citation Nr: 0520862	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-16 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from July 1955 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for residuals of a back injury and for a rheumatic 
heart condition.

This case was previously before the Board in May 2004, at 
which time the Board determined that new and material 
evidence had not been received to reopen a service connection 
claim for rheumatic fever, but that new and material was 
presented to reopen a service connection claim for a back 
disorder.  Accordingly, the only claim now remaining on 
appeal before the Board consists of entitlement to service 
connection for a back disorder, on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The veteran seeks service connection for a back disorder.  He 
primarily contends that he sustained a back injury which was 
incurred before he entered active service, and he asserts 
that his pre-existing back disorder was aggravated by 
service.  The service medical records include a July 1955 
medical record noting a history of an automobile accident in 
1953, resulting in a fracture of the lumbar spine followed by 
pain in the low back since that time.  

The Board previously remanded this claim in May 2004, at 
which time a VA examination was ordered and several specific 
questions were asked of the VA examiner.  In that report, it 
was noted that the veteran was involved in motor vehicle 
accident prior to service and in 2002.  The examiner also 
pointed out that the veteran had been on triamcinolone for 
the past 12 years for his pulmonary condition.   A diagnosis 
of steroid-induced osteoporosis of the thoracolumbar spine, 
with multiple vertebral body compression deformities at the 
thoracolumbar area, was made.  The examiner opined that the 
veteran's current back disorder was not related to any back 
injury that he sustained during military service or prior to 
his induction into the military; instead indicating that it 
was at least as likely as not that the veteran's generalized 
osteoporosis and vertebral body compression deformities were 
secondary to his long-term use of steroid medication 
prescribed for his pulmonary condition.   

In a May 2005, a statement was received from the veteran's 
representative requesting a new orthopedic examination.  The 
representative pointed out that the examiner's reference to 
the veteran's 12-year history of taking triamcinolone for a 
pulmonary condition was incorrect, inasmuch as the evidence 
of record reflects that the veteran first started taking this 
medication in January 2001.  In essence, the representative 
maintains that the opinion was based on an inaccurate factual 
premise.  

In addition, in May 2005 the representative forwarded 
additional evidence including: private medical records dated 
in 2002; VA medical records dated in 2005, and private 
medical opinions offered by Dr. M. (July 2002) and R. K., DC, 
(February 2005), none of which was of record for review at 
the time of the March 2005 examination, and all of which is 
new and pertinent to the claim.  

As the Board pointed out in the previous remand of May 2004, 
this claim involves the matter of alleged aggravation of a 
pre-existing back disorder.  By statute, a veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b) (2004).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2004).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.  The General 
Counsel further held that 38 C.F.R. § 3.306, which provides 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, is not 
inconsistent with 38 U.S.C.A. § 1111, and properly implements 
38 U.S.C.A. § 1153.  

In sum, the law as recently interpreted under Cotant v. 
Principi, supra, and VAOPGCPREC 3-2003 (July 16, 2003), 
mandates that, to rebut the presumption of sound condition 
upon entry into service under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d. 1089 (Fed. Cir. 2004).

The Board believes that in light of the questions raised 
regarding the basis for the March 2005 VA examiner's opinion, 
and the additional evidence which has been received, a new 
examination should be ordered, to be conducted by an 
orthopedic specialist, if possible.

In view of the foregoing, the Board requests that the RO 
accomplish the following directives so as to ensure an 
equitable and just determination.  This appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  
VA will provide notification when any further action is 
required on the part of the appellant.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule a VA examination, 
to be conducted by an orthopedic specialist 
(if feasible), to address the veteran's 
claimed residuals of a back injury sustained 
in 1953, prior to his period of service. 

a.  The examiner should initially 
identify the veteran's reported symptoms 
and diagnose any currently manifested 
back disorder.  

b.  After a review of the veteran's 
claims folder and service medical 
records, the examiner should then provide 
the following opinions in conjunction 
with any/all currently manifested back 
disorder(s), as to whether it is at least 
as likely as not (i.e., to at least a 50-
50 degree of probability) that: (a) a 
back disorder existed prior to service; 
(b) a pre-service back disorder was in 
any way chronically aggravated during 
service; and that (c) any currently 
manifested back disorder is etiologically 
related to the pre-service injury in 
1953.  Any studies or tests that are 
needed to make a determination should be 
conducted accordingly.

c.  NOTE:  The term "as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

d.  NOTE:  The term "aggravation," as 
pertinent to the resolution of the 
veteran's claim, denotes an identifiable, 
incremental, permanent increase in 
severity of the veteran's pre-existing 
back disorder, as opposed to mere 
temporary flare-ups of symptomatology.

e.  In answering the inquiries above the 
examiner should address the veteran's pre 
and post-service history, and in this 
regard it is advised that the veteran was 
involved in a motor vehicle accident in 
January 2002, following which he 
complained of low back problems.  The 
examiner should also review and discuss, 
to the extent appropriate, the medical 
opinions which have been offered by: Dr. 
M. (July 2002); Dr. S. (September 2002); 
a private physical therapist (September 
2002); the VA examiner (March 2005); and 
R. K., chiropractor (February 2005).  
With regard to the opinion provided by 
the VA examiner, there is some question 
as to whether in fact the veteran had a 
12-year history of taking triamcinolone 
for his pulmonary condition, as the 
evidentiary record appears to show that 
it was initially prescribed in 2001.  
This point should be also be addressed by 
the examiner.

f.  A written rationale and bases should 
support all conclusions.  It is critical 
that the claims folder and a copy of this 
remand be made available to the examiner 
in conjunction with the examination.

2.  The RO should review the record post-
examination and ensure that all questions 
posed in this Remand have been adequately 
addressed.  The report should be returned 
for completion if any inadequacies are 
found.  If the examiner recommends further 
development (e.g., a request to obtain 
additional medical records or conduct 
additional tests), such development should 
also be accomplished.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

3.  After ensuring that all requested 
development has been completed, the RO 
should readjudicate the veteran's claim to 
include consideration of all of the 
additional evidence furnished for the record 
subsequent to the June 2005 issuance of the 
SSOC and consideration of the matter of 
aggravation in light of VAOPGCPREC 3-2003 
and the Cotant and Wagner decisions (as 
explained herein).  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


